PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Patent No. 11,170,922
Issue Date: November 09, 2021
Application No. 16/312,875
Filed: December 21, 2018
For: SOEIHI-PT035

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed April 19, 2022, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

The petition under 37 CFR 1.182 to obtain duplicate Letters Patent cannot be granted. The petition filed on April 19, 2022, gave authorization, to charge the petition fee of $420.00, in the event that the petition fee could not be waived.  The Office could not retrieve the petition fee from petitioner’s deposit account as authorized because, C. Frederick Koenig III, is not an authorized user of the deposit account. A renewed petition with an authorized user of the deposit account is needed.

The applicant should be aware of the following information regarding their request for a fee waiver based on "non-delivery of original sealed patent":

MPEP § 711.03(c) which states:

The Office follows the guidelines set forth in MPEP § 711.03(c) (see also “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 Official Gazette 53 (November 16, 1993), which sets forth that, in the absence of any irregularity in the mailing of an Office action (in this case, the Letters Patent), there is a strong presumption that the Office action (Letters Patent) was properly mailed to practitioner at the address of record.  

This presumption may be overcome by a showing that the Letters Patent was not in fact received.  In this regard, the showing required to establish the failure to receive the Letters Patent must consist of the following:

 
	1.  a statement from practitioner stating that the Letters Patent was not received by the 	practitioner;
	2.  a statement from the practitioner attesting to the fact that a search of the file jacket
	 and docket records indicates that the Letters Patent was not received; and
	3.  a copy of the docket record where the nonreceived Letters Patent would have been 	entered had it been received must be attached to and referenced in the practitioner’s 	statement.  

The request was not accompanied by the evidence required to establish nonreceipt of the original Letters Patent.  

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:		(571) 273-8300
		Attn:  Office of Petitions

By hand:		U. S. Patent and Trademark Office
		Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions